DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eick et al. (US 2004/0127894 A1) in view of Ben-Haim et al. (WO 2016/181316 A1).

Regarding claim 1, Eick et al. (‘894) teaches an automatic method of monitoring catheter tip against a portion of a patient's heart based on motion of the catheter tip, the method comprising (Abstract - movement program processes position information from the input to calculate ablation catheter movement. The comparison program compares ablation catheter movement to a predetermined control data); capturing a series of 3D-coordinate data points of the catheter tip as a function of discrete times with a 3D medical imaging system, the 3D coordinates corresponding to an orthogonal 3-axis spatial coordinate system (para [0028]-[0030], [0032], [0038)- first time, a first x axis coordinate, a first y axis coordinate, and a first z axis coordinate are read 59. At a second time, a second x axis coordinate, a second y axis coordinate, and a second z axis coordinate are read 60); using a programmable computing system, computing a set of measures based on the series of 3D-coordinate data points (para [0028J-[0030], [00321, [0038]- difference is calculated 62 between the first x axis coordinate and the second x axis coordinate, the first y axis coordinate and the second y axis coordinate, and the first z axis coordinate and the second z axis coordinate); categorizing each measure by a respective set of predetermined threshold values (para [0028)-[0030], (0032), [0038)­difference is compared 64 with the predetermined movement range; decision 66 is made concerning whether an ablation catheter 20 has exceeded the predetermined movement range). Eick et al. does not teach combining the categorized measures to yield a relative quality of the contact force. However, Ben-Haim et al. (‘316) from the same field of endeavor teaches determining contact force quality by analyzing trajectory data of a catheter by correlating tracked coordinates of the position of the catheter (page 5, In 15-25; page 17, In 22 to page 18, ln 10; page 21, ln 1-7; page 53, In 5-33 - a trajectory of the motion of the distal end (e.g., due to pulsatile motion related to heart contractions) is analyzed to estimate the quality of the contact force; analyzing a trajectory of the physically tracked coordinates of the position of a distal portion of a physical catheter over a time range including at least one cardiac cycle; contact force may be classified, for example, into three categories: good contact (e.g., for ablation), suboptimal contact (e.g., more force needed), and excessive contact (e.g., reduction in force needed), which may be more clinically relevant to the physician than an absolute value of the measured contact force). It would have been obvious to one of ordinary skill in the art to combine the catheter tip movement data taught by Eick et al. with the contact force quality determination taught by Ben-Haim et al. to determine and combine the quality classifications along each of the three axis coordinate system and thereby allow to determine the quality of the contact force in three dimensions. 
Regarding claim 17, Eick et al. (‘894) teaches an automatic method of monitoring catheter tip against a portion of a patient's heart based on motion of the catheter tip, the method comprising (Abstract - movement program processes position information from the input to calculate ablation catheter movement. The comparison program compares ablation catheter movement to a predetermined control data): capturing a series of 3D-coordinate data points of the catheter tip as a function of discrete times with a 3D medical imaging system, the 3D coordinates corresponding to an orthogonal 3-axis spatial coordinate system (para {0028]-[0030J, [00321, [0038]- first time, a first x axis coordinate, a first y axis coordinate, and a first z axis coordinate are read 59. At a second time, a second x axis coordinate, a second y axis coordinate, and a second z axis coordinate are read 60); using a programmable computing system, computing a set of measures based on the series of 3D-coordinate data points (para [0028]-[0030), [0032], [0038]- difference is calculated 62 between the first x axis coordinate and the second x axis coordinate, the first y axis coordinate and the second y axis coordinate, and the first z axis coordinate and the second z axis coordinate). Eick et al. does not teach combining the measures to yield a relative quality of the contact force. However, Ben-Haim et al. (‘316) teaches determining contact force quality by analyzing trajectory data of a catheter by correlating tracked coordinates of the position of the catheter (page 5, In 15-25; page 17, In 22 to page 18, In 10; page 21, In 1-7; page 53, ln 5-33 - a trajectory of the motion of the distal end (e.g., due to pulsatile motion related to heart contractions) is analyzed to estimate the quality of the contact force; analyzing a trajectory of the physically tracked coordinates of the position of a distal portion of a physical catheter over a time range including at least one cardiac cycle; contact force may be classified, for example, into three categories: good contact (e.g., for ablation), suboptimal contact (e.g., more force needed), and excessive contact (e.g., reduction in force needed), which may be more clinically relevant to the physician than an absolute value of the measured contact force). It would have been obvious to one of ordinary skill in the art to combine the catheter tip movement data taught by Eick et al. with the contact force quality determination taught by Ben-Haim et al. to determine and combine the quality classifications along each of the three axis coordinate system and thereby allow to determine the quality of the contact force in three dimensions.
Claim Objections
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793